DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to remarks received 07/29/2021.
Claims 1, 6 and 11 are independent.
Claims 3, 7, 12 and 14-20 have been canceled.
Amendments to claims 1, 4, 6, 8 and 11 have been entered.
Claims 1-2, 4-6, 8-11, 13 and 21-23 are currently pending and have been examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards “performing an automated transaction”. A request for funding is received. A request processing is performed in response to said request. The request processing comprises routing said request to an approval unit, determining by said approval unit that said funding is authorized, and determining that sufficient amount of funds are available for providing said funding. The funding is either approved or denied based upon said request processing. More specifically, the applicant claims a method and system for performing an automated transaction, comprising:
receiving a request for funding from a remote device over a communications network; 
performing a request processing in response to said request, said request processing comprises: 
routing said request to an approval unit, 
determining by said approval unit that said funding is authorized, based on the request satisfying an event test or a rule, and 
determining that sufficient amount of funds are available for providing said funding, and performing at least one of providing said funding or denying said funding based upon said request processing; 
the request processing further comprising: 
performing a rejection processing in response to said denying said funding, wherein said rejection processing comprises: 
receiving a rejection message; 
determining whether said rejection message is a contingent rejection for failure of the request to satisfy a required event test or rule; 
issuing a denial of the request in response to a determination that said rejection message is not a contingent rejection; 
prompting a modification of said request to conform to the required event test or rule in response to a determination that said rejection message is a contingent rejection; and 
denying the request, in response to a predetermined amount of time passing after the prompting, in which amount of time no modified request was received.
Atif Hussein et al. (US 2014/0058855 A1, herein Hussein) teaches methods and systems for facilitating electronic transactions using one or more computer based devices and remote requests and authorizations for funding proposed transactions for products or services.
Michelle Eng Winters (US 2011/0231223 A1, herein Winters) teaches a system includes a transaction handler to process transactions, a data warehouse to store data recording the transactions, a portal configured to communicate with a search engine and to provide a user interface to receive a request from a merchant, and at least one processor coupled with the data warehouse and the portal. In response to the request received from the merchant via the portal, the at least one processor identifies a set of first statistics based on search activities of the search engine, identifies a set of second statistics based on the transactions relevant to the search activities, and uses the portal to juxtapose the set of first statistics and the set of second statistics.
Shane Joseph et al. (US 2010/0017316 A1, herein Joseph) teaches creating an expense report automatically by using transactions, business rules and profile information stored by a payment processor is 
However, in the instant application, none of the prior arts of record either individually or in combination explicitly teach or suggest:
performing a rejection processing in response to said denying said funding, wherein said rejection processing comprises: 
determining whether said rejection message is a contingent rejection for failure of the request to satisfy a required event test or rule; 
issuing a denial of the request in response to a determination that said rejection message is not a contingent rejection; 
prompting a modification of said request to conform to the required event test or rule in response to a determination that said rejection message is a contingent rejection; and 
denying the request, in response to a predetermined amount of time passing after the prompting, in which amount of time no modified request was received.
For this reason, independent claims 1, 6 & 11 are deemed allowable over the prior art of record, and claims 2, 4-5, 8-10, 13 and 21-23 are allowed by dependency of the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be
clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/17/2021